Citation Nr: 0033123	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

The propriety of the initial 20 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active service from October 1972 to January 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for right knee tendinitis and residuals of 
internal sphincterotomy and hemorrhoidectomy, each evaluated 
as noncompensably disabling, and denied service connection 
for positive tuberculosis skin test with negative chest x-
ray, and ingrown toenails.  By a rating action in October 
1998 a 20 percent rating was assigned for right knee 
disability, then characterized as status post ligament 
damage.  The veteran expressed his continued disagreement 
with the evaluation of his right knee disability.

In a September 1999 decision, the Board denied the veteran's 
claims for service connection for positive tuberculosis skin 
test and residuals of ingrown toenails, and also denied the 
veteran's claim for an initial compensable rating for 
residuals of internal sphincterotomy and hemorrhoidectomy.  
Accordingly, those issues are no longer in appellate status.  
The Board also remanded the veteran's claim challenging the 
initial 20 percent rating for a right knee disability.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service connected for status-post ligament 
damage of the right knee.  His disability was determined to 
be 20 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257, for recurrent subluxation or lateral instability 
of the knee.  The veteran's right knee disability can also be 
rated under Diagnostic Code 5260 for limitation of flexion, 
or Diagnostic Code 5261 for limitation of extension.  

The veteran's claim was remanded by the Board in September 
1999 for a VA orthopedic examination, with the examiner to 
perform full range of motion studies.  The veteran underwent 
a VA examination in November 1999.  On range of motion 
testing, the examiner measured the veteran's flexion, but not 
his extension.  Regarding extension, the examiner commented 
only that, "there was a mild patellar click, but no 
significant grinding."  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for a right knee disability must be remanded 
for another VA examination which specifically measures his 
extension of the right leg.  

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore when the RO rates the veteran's right knee 
disability, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis and instability of 
the right knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
knee that have not already been 
associated with the claims folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right knee disability.  The 
examiner should provide diagnoses of all 
disorders of the veteran's right knee.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's right knee.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the right knee, and if he does, 
is such arthritis attributable to 
his service-connected residuals of a 
comminuted fracture of the right 
patella?

d.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim challenging the 
propriety of the initial 20 percent 
rating for status-post ligament damage of 
the right knee, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In so doing, the RO should consider 
whether the veteran is entitled to 
separate ratings for arthritis and 
instability of the knee and should also 
consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




